      Case 1:20-cv-01968-DLC Document 36 Filed 04/24/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X
                                         :
 JUSTIN SATHUE,                          :
                                         :
                     Plaintiff,          :            20cv1968 (DLC)
                                         :
                -v-                      :                 ORDER
                                         :
 EQUIFAX INFORMATION SERVICES LLC,       :
 CITIGROUP INCORPORATED, FIRST DATA      :
 CORP., and LEXISNEXIS RISK SOLUTIONS, :
 LLC,                                    :
                                         :
                     Defendants.         :
                                         :
 --------------------------------------- X

DENISE COTE, District Judge:

     On April 22, 2020 defendant LexisNexis Risk Solutions, LLC

(“LexisNexis”) filed a motion to dismiss the complaint pursuant

to Rule 12(b)(6), Fed. R. Civ. P.      Under Rule 15(a)(1)(B), Fed.

R. Civ. P., a plaintiff has 21 days after the service of a

motion under Rule 12(b) to amend the complaint once as a matter

of course.   Accordingly, it is hereby

     ORDERED that plaintiff shall file any amended complaint by

May 15, 2020.   It is unlikely that plaintiff will have a further

opportunity to amend.

     IT IS FURTHER ORDERED that if no amended complaint is

filed, plaintiff shall file any opposition to the motion to

dismiss by May 15, 2020.    Defendant’s reply, if any, shall be

filed by May 29.
         Case 1:20-cv-01968-DLC Document 36 Filed 04/24/20 Page 2 of 2



     IT IS FURTHER ORDERED that plaintiff is again advised that,

in light of the current global health crisis, parties proceeding

pro se are encouraged to submit all filings by email to

Temporary_Pro_Se_Filing@nysd.uscourts.gov.          Pro se parties who

are unable to use email may submit documents by regular mail or

in person at the drop box located at the U.S. Courthouses in

Manhattan (500 Pearl Street) and White Plains (300 Quarropas

Street).     For more information, including instructions on this

new email service for pro se parties, please visit the Court’s

website at https://www.nysd.uscourts.gov/prose.

     IT IS FURTHER ORDERED that failure to comply with any of

the terms of this Order may constitute grounds for the denial of

relief, dismissal of the action, or such other action as may be

just in the circumstances.

     IT IS FURTHER ORDERED that LexisNexis shall promptly serve

on plaintiff a copy of this Order and its motion to dismiss and

file proof of service on the public docket.

     SO ORDERED:

Dated:       New York, New York
             April 24, 2020


                                    ____________________________
                                             DENISE COTE
                                    United States District Judge




                                       2
